Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 09/01/2022.
2.	Claims 5-7 and 14-15 are canceled
3.	Claims 1-4, 8-13 and 16-20 are pending.
Response to Arguments
4.	Applicant’s arguments, see Remarks page 1, filed on 09/01/2022 have been carefully considered and are deemed to be fully persuasive in light of the amendments made to claims 1, 11 and 20. Therefore, the rejection of the claims is withdrawn.
Allowable Subject Matter
5.	Claims 1-4, 8-13 and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Thangeswaran (USPUB# 2017/0034306 A1) teaches a software application architecture allowing for creation of a web application that has multiple Single Page Applications (SPAs) within the application. The software application architecture includes components that are common to each page of the web application while also having components that are dynamically loaded to cater to specific respective pages within the application. The dynamically loadable components can be identified based on an identifier in a path being browsed using a web browser application. The described application architecture may be used in the context of AngularJS, as well as other SPA technologies and non-SPA technologies..
Varney et.al. (USPUB# 2014/0173088 A1) teaches A device supporting content delivery is configured to run at least one content delivery (CD) service of a plurality of CD services. The plurality of CD services include adaptation services..
Abrahami et al. (CA 3060362 A1) teaches updating a back-end database containing data sets that populate a plurality of web pages of a website. Operations include receiving via a user interface, a plurality of data elements; storing groups of at least one data element in a database; generating a plurality of virtual web pages, wherein each virtual web page is a preview of a corresponding actual web page before the corresponding actual web page goes live; displaying each group of at least one data element in a separate one of the plurality of virtual web pages; displaying an editing tool to permit a user to edit a virtual web page from the plurality of virtual web pages; translating the edits to the virtual web page into updates for the database; storing the updates in the database; and enabling a display on the corresponding actual web page with the updates. 
Thangeswaran, Varney, Abrahami and other prior arts do not singularly or in combination disclose the limitations "installing the service worker and an application controller associated with a single page application, of the plurality of single page applications served by the service worker, wherein each of the plurality of single page applications has an associated application controller; populating a routing table with an entry that includes a static route path in accordance with a property defined in the application controller upon installation of the service worker and the application controller; subsequent to installing the service worker and populating the routing table with the entry, intercepting, by the service worker, a request from a browser executing on a user device, the request associated with a URL of a web page being displayed via the browser; matching at least a portion of the URL associated with the request with the static route path included in the entry of the routing table; determining, from the entry of the routing table, an identification of the single page application; and invoking execution of the application controller associated with the single page application to handle the request associated with the URL" in independent claim 1, “A device for a service worker to serve a plurality of single page applications hosted in a dynamic uniform resource locator (URL) space, comprising: one or more processing units; and computer-readable storage media storing instructions that, when executed by the one or more processing units, cause the device to perform operations comprising: intercepting a request from a browser executing on a user device, the request associated with a URL of a web page being displayed via the browser; matching at least a portion of the URL associated with the request with a route path in an entry of a routing table, wherein the route path comprises a dynamic route path configurable to access different ones of the plurality of single page applications in accordance with settings defined by tenants of a cloud-based platform hosting the plurality of single page applications.; determining, from the entry of the routing table, an identification of one of the plurality of single page applications; and invoking execution of an application controller associated with the one of the plurality of single page applications to handle the request associated with the URL, wherein each of the plurality of single page applications has an associated application controller.” in claim 11 and “A computer readable storage medium that stores instructions that, when executed by one or more processing units, cause a device to perform operations comprising: assigning a plurality of client identifications to a plurality of instances of a single page application executing in a browser of the device, and populating a routing table with the plurality of client identifications to enable messages to be routed, by a service worker, between the plurality of instances of the single page application and an application controller associated with the single page application, intercepting a request from the browser, the request associated with a URL of a web page being displayed via the browser; matching at least a portion of the URL associated with the request with a route path in an entry of a routing table; determining, from the entry of the routing table, a client identification of the plurality of client identifications; and invoking execution of the application controller associated with the single page application to handle the request associated with the URL based on the client identification determined from the entry of the routing table.” in claim 20. These limitations in combination with the remaining claim limitations provide a unique way for allowing service workers to serve multiple single page applications that are hosted in the same uniform resource locator space (see [0004-0006] and [0008-0011]). 
Dependent claims 2-4, 8-10, 12-13 and 16-19 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A client-based computer system adapted to communicate with a remote server through a network and to provide access to content or services provided by the server. The system includes a storage device and a cache. The cache is adapted to communicate with the server over the network, to intercept a request from the client to the server, and to store responses from the server on the storage device. The cache is further adapted to automatically determine when to send the request to the server over the network. The cache is still further adapted to provide a response, including from the responses stored on the storage device based upon the request, to appear as through the server provided the response. The system may also include a crawler. The crawler is adapted to operate in conjunction with the cache to cause requests to be sent to the server over the network. (Chow et al. ‘674)
a services policy communication system and method. In some embodiments, an intermediate networking device acts as a service intermediary or intermediate connection between a network and one or more communications devices; implements a service policy set for assisting control of the intermediate networking device use of a service set on the network, the service policy set including one or more service policies associated with the intermediate networking device or one or more communications devices connected to the intermediate networking device, the service set being one or more network services used by the intermediate networking device or one or more communications devices; and monitors use of the service set based on the first service policy set, in which the implementation of the service policy set is verified. (Raleigh ‘887)
Software Defined Networking (SDN) not only enables agility through the realization of part of the network functionality in software but also facilitates offering advanced features at the network layer. Hence, SDN can support a wide range of middleware services; network performance monitoring is an example of these services that are already deployed in practice. In this paper, we exploit the use of SDNs to efficiently provide application monitoring functionality. The recent rise of complex cloud applications has made performance monitoring a major issue. We show that many performance indicators can be inferred from messages exchanged among application components. By analyzing these messages, we argue that the overhead of performance monitoring could be effectively moved from the end hosts into the SDN middleware of the cloud infrastructure which enables more flexible placement of logging functionality. This paper explores several approaches for supporting application monitoring through SDN. In particular, we combine selective forwarding in SDN to enable message filtering and reformatting, and propose a customized port sniffing technique. We describe the implementation of the approach within the standard SDN software, namely OVS. We further provide a comprehensive performance evaluation to analyze advantages and disadvantages of our approach, and highlight the trade-offs. (Elsaadawy et al. “Enabling efficient application monitoring in cloud data centers using SDN”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./DAVOUD A ZAND/Primary Examiner, Art Unit 2445